 1 MCGREGOR W. SCOTT
   United States Attorney
 2 AMANDA BECK
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-MJ-00021-EFB
12                                Plaintiff,             STIPULATION FOR EXTENSION OF TIME FOR
                                                         PRELIMINARY HEARING PURSUANT TO RULE
13                          v.                           5.1(d) AND EXCLUSION OF TIME
14   CARRIE ALAINE MARKIS,                               DATE: March 14, 2019
                                                         TIME: 2:00 p.m.
15                                Defendant.             COURT: Hon. Deborah Barnes
16

17          Plaintiff United States of America, by and through its attorney of record, Assistant United States

18 Attorney AMANDA BECK, and defendant CARRIE ALAINE MARKIS, both individually and by and

19 through her counsel of record, MATTHEW BOCKMON, hereby stipulate as follows:

20          1.      The Complaint in this case was filed on January 23, 2019, and defendant first appeared

21 before a judicial officer of the Court in which the charges in this case are pending on January 25, 2019.

22          2.      The current preliminary hearing date is March 14, 2019.

23          3.      By this stipulation, the parties jointly move for an extension of time of the preliminary

24 hearing date to April 5, 2019, at 2:00 p.m., before the duty Magistrate Judge, pursuant to Rule 5.1(d) of

25 the Federal Rules of Criminal Procedure. The parties stipulate that the delay is required to allow the

26 defense reasonable time for preparation, and for the government’s continuing investigation of the case.
27 The parties further agree that the interests of justice served by granting this continuance outweigh the

28 best interests of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).

      PROPOSED FINDINGS AND ORDER                        1
30
 1          4.     The parties agree that good cause exists for the extension of time, and that the extension

 2 of time would not adversely affect the public interest in the prompt disposition of criminal cases.

 3 Therefore, the parties request that the time between March 14, 2019, and April 5, 2019, be excluded

 4 pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv), Local Code T-4.

 5          IT IS SO STIPULATED.

 6
     Dated: March 12, 2019                                  MCGREGOR W. SCOTT
 7                                                          United States Attorney
 8
                                                            /s/ AMANDA BECK
 9                                                          AMANDA BECK
                                                            Assistant United States Attorney
10

11
     Dated: March 12, 2019                                  /s/ MATTHEW BOCKMON
12                                                          MATTHEW BOCKMON
13                                                          Counsel for Defendant
                                                            CARRIE ALAINE MARKIS
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      PROPOSED FINDINGS AND ORDER                       2
30
 1 MCGREGOR W. SCOTT
   United States Attorney
 2 AMANDA BECK
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:19-MJ-00021-EFB
12                                 Plaintiff,             FINDINGS AND ORDER EXTENDING TIME FOR
                                                          PRELIMINARY HEARING PURSUANT TO RULE
13                          v.                            5.1(d) AND EXCLUDING TIME
14   CARRIE ALAINE MARKIS,                                DATE: March 14, 2019
                                                          TIME: 2:00 p.m.
15                                Defendant.              COURT: Hon. Deborah Barnes
16

17

18          The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing

19 Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on March 12, 2019.

20 The Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,
21 demonstrates good cause for an extension of time for the preliminary hearing date pursuant to Rule

22 5.1(d) of the Federal Rules of Criminal Procedure.

23          Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests

24 of justice served by granting this continuance outweigh the best interests of the public and the defendant

25 in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would

26 not adversely affect the public interest in the prompt disposition of criminal cases.
27          THEREFORE, FOR GOOD CAUSE SHOWN:

28          1.      The date of the preliminary hearing is extended to April 5, 2019, at 2:00 p.m.


      PROPOSED FINDINGS AND ORDER                          1
30
 1         2.     The time between March 14, 2019, and April 5, 2019, shall be excluded from calculation

 2 pursuant to 18 U.S.C. § 3161(h)(7)(A).

 3         3.     Defendants shall appear at that date and time before the Magistrate Judge on duty.

 4

 5         IT IS SO ORDERED.

 6
     DATED: MARCH 12, 2019
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      PROPOSED FINDINGS AND ORDER                     2
30
